                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK ALLEN,                          )
                                        )
                   Plaintiff,           )
                                        )
             v.                         )          1:19cv851
                                        )
TRI-LIFT NORTH CAROLINA, INC.,          )
NICKOL HAINES, HAILEY FULLER,           )
BOB BOND, and KAREN BOND,               )
                                        )
                   Defendants.          )

                               MEMORANDUM ORDER

     Plaintiff     Derrick     Allen,   proceeding    pro   se,    brings   this

action against Defendants Tri-Lift North Carolina, Inc., Nickol

Haines,   Hailey     Fuller,   Bob   Bond,   and   Karen    Bond   for   alleged

violation of Allen’s civil rights pursuant to 42 U.S.C. § 1983.

Before the court is Defendants’ motion to dismiss for lack of

subject-matter jurisdiction and failure to state a claim pursuant

to Federal Rules of Civil Procedure 12(b)(1) and (6), respectively.

(Doc. 12.)

     According to the allegations of Allen’s complaint, viewed in

the light most favorable to him, he participated in a forklift

training course held by Tri-Lift on July 18, 2019.             (Doc. 1 at 4.)

He paid $150 to participate in the course, but he never received

the certificate from Defendants indicating that he completed the

training.    (Id.)     Bob Bond is the president of Tri-Lift, and the

other named Defendants are managers and employees of the company.
(Id. at 2–3.)       The complaint seeks compensation from Defendants

for Allen’s mental anguish and punitive damages for Defendants’

failure to provide him with the training certificate.          (Id. at 6.)

The complaint asserts that Allen is a citizen of Durham County in

North Carolina and that the Defendants, including Tri-Lift, are

all citizens of North Carolina.       (Id. at 2–3.)

       On August 20, 2019, Allen filed this complaint asserting a

violation of his civil rights pursuant to 42 U.S.C. § 1983.           (Id.

at 3.)     On the complaint form, Allen checked the box indicating

that he was bringing suit against state or local officials (as

opposed to federal officials).           (Id. at 3.)   On September 13,

Defendants filed the present motion to dismiss.            (Docs. 12, 13.)

The court issued Allen a Roseboro notice, 1 indicating that Allen

had a right to file a 20-page response.            Allen timely filed an

opposition brief (Docs. 15, 16), and Defendants filed a reply.

(Doc. 17.)

I.     ANALYSIS

       Defendants    argue   that   the    court   lacks    subject-matter

jurisdiction to consider Allen’s claims and so the complaint should

be dismissed. In the alternative, they argue that Allen has failed

to state a claim as a matter of law, which likewise merits

dismissal of the complaint.




1
    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

                                     2
      A court must consider its subject matter jurisdiction as a

“threshold matter” prior to addressing the merits of the case.

Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94–95

(1998).     “The plaintiff has the burden of proving that subject

matter jurisdiction exists.”       Evans v. B.F. Perkins Co., a Div. of

Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999) (citing

Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945

F.2d 765, 768 (4th Cir. 1991)).           When a defendant argues that a

complaint fails to allege any facts establishing subject-matter

jurisdiction, a 12(b)(1) motion to dismiss for lack of subject-

matter jurisdiction is evaluated under the same standard of review

as a 12(b)(6) motion to dismiss.          Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982).          Under Federal Rule of Civil Procedure

12(b)(6),        “a   complaint   must     contain    sufficient    factual

matter . . . to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                A claim is

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”         Id. (citing Twombly, 550 U.S.

at 556).    In considering the motion, a court “must accept as true

all   of   the    factual   allegations   contained   in   the   complaint,”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), and all

reasonable inferences must be drawn in the plaintiff’s favor.

                                      3
Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).              Mere

legal   conclusions    are   not     accepted   as   true,   however,    and

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”           Iqbal,

556 U.S. at 678.

     The court is mindful that Allen proceeds pro se and is

therefore entitled to a liberal construction of his complaint.

See Hall-El v. United States, No. 1:11CV1037, 2013 WL 1346621, at

*2 (M.D.N.C. Apr. 3, 2013) (citing Erickson, 551 U.S. at 94).             But

while the court must construe a pro se complaint liberally, it is

not obliged to become an advocate for the unrepresented party,

Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990),

or “to construct full blown claims from sentence fragments,”

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

     Federal district courts are courts of limited jurisdiction,

possessing    “only   that   power    authorized     by   Constitution    and

statute.”    Exxon-Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994)).        This court has jurisdiction over

suits involving federal questions, 28 U.S.C. § 1331, and suits

between citizens of different states when the amount in controversy

exceeds $75,000, 28 U.S.C. § 1332.

     Allen does not allege a claim involving a federal question

because he has not made out a proper claim under 42 U.S.C. § 1983.

                                      4
A claim invoking federal question jurisdiction “may be dismissed

for want of subject-matter jurisdiction if it is not colorable,

i.e., if it is ‘immaterial and made solely for the purpose of

obtaining     jurisdiction’      or     is      ‘wholly   insubstantial     and

frivolous.’”      Arbaugh v. Y&H Corp., 546 U.S. 500, 513 n.10 (2006)

(quoting Bell v. Hood, 327 U.S. 678, 682–83 (1946)).

      In a § 1983 action, “[t]he person charged must either be a

state actor or have a sufficiently close relationship with state

actors such that a court would conclude that the non-state actor

is engaged in the state’s actions.”             DeBauche v. Trani, 191 F.3d

499, 506 (4th Cir. 1999).             Thus, “private action must have a

‘sufficiently close nexus’ with the state that the private action

‘may be fairly treated as that of the State itself.’”             Id. at 507

(quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 51

(1999)).

      Allen has not alleged any facts indicating that Defendants

are   state    actors,   other   than       a   conclusory   allegation    that

Defendants “act[ed] under color of law.”              (Doc. 1 at 4.)      Since

this legal conclusion is not accepted as true, the court concludes

that Defendants’ actions as alleged constitute private action that

does not implicate § 1983.       Thus, the court lacks federal question

jurisdiction. 2


2 To the extent Allen claims that the Seventh Amendment gives him a cause
of action in this case (Doc. 1 at 4), he is incorrect. See Jean-Paul

                                        5
     The court likewise lacks diversity jurisdiction.                      Title 28,

United States Code, section 1332 requires that a plaintiff be a

citizen    of    a     different    state   than      the    defendants.        Allen’s

complaint alleges that all parties involved in this suit are

citizens    of    North    Carolina.        In   his    opposition      brief,   Allen

confirms this, stating that he resides in Durham County, North

Carolina, and that all defendants are citizens of Greensboro, North

Carolina.       (Doc. 15 at 1.)      Additionally, Allen has not alleged an

amount    in    controversy    in    excess      of    $75,000.     See    28    U.S.C.

§ 1332(b). He paid $150 for the forklift training course and seeks

compensatory damages for “mental anguish” and “punitive damages in

accordance with federal law.”               (Doc. 1 at 6.)         Nowhere does he

allege that these damages exceed $75,000.                    Thus, the court lacks

diversity jurisdiction over this case.

     For these reasons, the court lacks authority to decide Allen’s

claims.    It     is    therefore    unnecessary        to    address     Defendants’

alternative argument that Allen has failed to state a claim upon

which relief can be granted.           Dismissal will be without prejudice

so that Allen may pursue his rights in an appropriate (state) court

with jurisdiction to address them.




v. Wells Fargo Nat’l Ass’n, No. 1:15cv00682, 2015 WL 5774715, at *2
(M.D.N.C. Sept. 30, 2015) (noting that the Seventh Amendment does not
provide a standalone federal cause of action).


                                            6
II.   CONCLUSION

      For the reasons stated,

      IT IS THEREFORE ORDERED that Defendants’ motion to dismiss

(Doc. 12) is GRANTED, and the complaint is DISMISSED WITHOUT

PREJUDICE.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

January 7, 2020




                                7
